           Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 1 of 18



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSHUA RIAUBIA, individually and on            :            CIVIL ACTION
behalf of all others similarly situated,       :
                       Plaintiff,              :
       v.                                      :            No. 16-5150
                                               :
HYUNDAI MOTOR AMERICA                          :
             Defendant.                        :

                                       MEMORANDUM

SITARSKI, M.J.                                                                   August 6, 2019

       Pending before the Court is Plaintiff’s Unopposed Motion for Certification of Settlement

Class, Preliminary Approval of Settlement, Appointment of Class Counsel, and Approval of Class

Notice (ECF No. 42). 1 Plaintiff Joshua Riaubia (“Plaintiff”) and Defendant Hyundai Motor

America (“Defendant”) have agreed to a class action settlement that will resolve the instant

matter, in which Plaintiff alleges that Defendant’s 2015, 2016, and 2017 Hyundai Sonata U.S.

specification vehicles equipped with the Smart Trunk feature were defective, as their hands-free,

proximity-activated trunks did not fully open. For the following reasons, Plaintiff’s Motion will

be GRANTED.



I.     BACKGROUND

       A.      Factual Background and Procedural History

       In August of 2014, Plaintiff purchased a 2015 Hyundai Sonata Limited equipped with the

Smart Trunk Feature. (Complaint ¶ 9, ECF No. 1). The Smart Trunk allowed consumers to open

their vehicles’ trunks “hands-free” by standing directly behind the vehicle while holding a key



       1
         The Honorable C. Darnell Jones, II referred the matter to me for disposition pursuant to
28 U.S.C. § 636(b)(1)(A). (Order, ECF No. 45).
          Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 2 of 18



fob. (Id. ¶¶ 14, 17). Plaintiff’s Smart Trunk opened only a few inches. (Id. ¶ 76). Plaintiff

consulted with counsel, who discovered dozens of similar complaints from owners of Hyundai

Sonatas. Thus, on September 28, 2016, Plaintiff filed the instant class action on behalf of himself

and others similarly situated. (Pl.’s Br. 2). In response, on December 23, 2016, Defendant filed a

Motion to Dismiss, (ECF No. 2), which Judge Jones denied in full on August 22, 2017. (ECF No.

22). Thereafter, on October 6, 2017, Defendant filed its Answer. (ECF No. 29).

         The parties then began discussing the possibility of mediation, and filed a joint stipulation

requesting to stay the litigation proceedings pending mediation. (Stipulation, ECF No. 31).

During their initial mediation session before David Geronemus of JAMS, held in New York City

on January 9, 2018, the parties made some progress towards reaching a resolution. (Pl.’s Br. 5).

On May 15, 2018, a second mediation session was held, and the parties executed a term sheet

wherein they set forth the majority of terms that would be agreed to in the eventual settlement.

(Id.) On February 15, 2019, Plaintiff filed the instant unopposed Motion. By Order dated July 3,

2019, Judge Jones referred the Motion to me for disposition. (Order, ECF No. 45).

         B.     The Proposed Class Action Settlement

         The terms of the proposed class action settlement are set forth in the Settlement

Agreement, (Declaration of Natalie Finkelman Bennett Ex. 1, ECF No. 42-3), and are outlined

below.

                1.      The Proposed Settlement Class

         The Settlement Agreement provides for a Settlement Class defined as follows:

         All persons or entities in the fifty United States and the District of Columbia who
         currently own or lease, or previously owned or leased, a model year 2015 to 2017
         U.S. specification Hyundai Sonata vehicle equipped with the Smart Trunk feature
         purchased in the fifty United States and the District of Columbia.

(Pl.’s Br. 5-6). Excluded from the Settlement Class are:

                                                  2
             Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 3 of 18



        Defendant, as well as Defendant’s affiliates, employees, suppliers, officers, and
        directors, attorneys, agents, insurers, and dealers; third-party providers of extended
        warranty/service contracts; independent repair/service facilities; the attorneys
        representing Defendant in this case; the judges and mediator to whom this case is
        assigned and their immediate family members; all persons and entities who request
        exclusion from (opt-out of) the Settlement; all persons and entities who previously
        released any claims encompassed in this Settlement or whose vehicle was
        permanently transported outside the United States; and all persons or entities
        claiming personal injury or property damage other than to a Class Vehicle or
        claiming subrogation of such claims.

(Id.at 6).

                 2.    The Proposed Settlement Terms

        In exchange for a release of Settlement Class members’ claims against Defendant, the

Settlement Agreement states that Defendant will provide Settlement Class members with: (1) a

cash payment in the form of a $50 debit card or $100 dealer credit; (2) replacement of the

defective parts of Class vehicle trunks, followed by a second replacement if necessary; (3) a

warranty extension; and (4) reimbursement of any previous repair costs they incurred in their

efforts to fix the Smart Trunk feature of the Class vehicle. (Pl.’s Br. 6).

        Defendant will be responsible for bearing the cost of providing Class members with notice

of the Settlement Agreement. Defendant’s Consumer Affairs Division, serving as the Settlement

Administrator, will be responsible for providing Class members with notice, as well as appropriate

state and federal officials, in accordance with the Class Action Fairness Act, 28 U.S.C. § 1715.

(Id. at 9). The Administrator will send Class members notice via first class mail, and will resend

any returned notices that contain an address correction or forwarding address. (Id. at 10). The

Administrator will also maintain a website where Class members can get more information about

the Settlement Agreement, and where they can submit claims either online or via email. (Id.).




                                                  3
         Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 4 of 18



II.    LEGAL STANDARD

       Under Federal Rule of Civil Procedure 23(e), the settlement of a class action requires court

approval. Fed. R. Civ. P. 23(e)(2). “Thus, when a district court is presented with a class

settlement agreement, the court must first determine that the requirements for class certification

under Rule 23(a) and (b) are met, and must separately determine that the settlement is fair to the

class under [Rule] 23(e).” In re Nat’l Football League Players Concussion Injury Litig., 775 F.3d

570, 581 (3d Cir. 2014) (citations and internal quotation marks omitted). These procedures aim to

provide “transparency for class members and authority to the district court to act as a fiduciary for

putative class members by ‘guarding the claims and rights of absent class members.’” Id.

(quoting Ehrheart v. Verizon Wireless, 609 F.3d 590, 593 (3d Cir. 2010)).

       Review of a proposed class action settlement generally occurs in two stages. At this

preliminary stage, counsel submits the proposed settlement terms to the Court, and the Court then

makes a “preliminary fairness evaluation.” In re Nat’l Football League Players’ Concussion

Injury Litig., at 582 (quoting Manual for Complex Litigation § 21.632). “If the proposed

settlement is preliminarily acceptable, the court then directs that notice be provided to all class

members who would be bound by the proposed settlement to afford them an opportunity to be

heard, opt out of the class, or object to the settlement.” Silvis v. Ambit Energy L.P., No. 14-5005

2018 WL 1010812 at *3 (E.D. Pa. Feb. 22, 2018) (citing Fed. R. Civ. P. 23(c)(3), (e)(1), (e)(5);

Manual for Complex Litigation § 21.633). Once notification has occurred, the Court then

conducts the formal “fairness hearing” provided for in Rule 23(e)(2). Id. (citing Manual for

Complex Litigation § 21.633). After the Court determines that the settlement is “fair, reasonable,

and adequate,” it gives the settlement its final approval. Fed. R. Civ. P. 23(e)(2).

       Courts sitting in this procedural posture:



                                                    4
            Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 5 of 18



       should make clear that they are making a ‘preliminary determination’ on class-
       action certification for the purpose of issuing notice of settlement, and that they are
       reserving the issuance of a certification order until after a fairness hearing. The
       certification order ultimately issued must necessarily be entered before the district
       court approves the class settlement but need not occur before providing notice
       under Rule 23(e)(1). Permitting a district court to manage a settlement class in this
       manner provides the flexibility needed to protect absent class members’ interests
       and efficiently evaluate the issues of class certification and approval of a
       settlement agreement.

In re Nat’l Football League Players Concussion Injury Litig., 775 F.3d at 586 (internal citations

omitted).



III.   DISCUSSION

       In the instant Motion, Plaintiff seeks preliminary approval of the Class Settlement. For the

following reasons, the Court will grant Plaintiff’s Motion for Preliminary Approval of the

Settlement Agreement.

       A.       Whether Class Certification is Proper

       During its preliminary fairness evaluation, this Court must first preliminarily determine

whether class action certification is proper under Rule 23. “Although the [C]ourt will undertake a

rigorous ‘analysis’ as to whether class certification is appropriate at the later fairness hearing,

compliance with Rule 23(a) and (b) must still be analyzed at this juncture.” Silvis, 2018 WL

1010812 at *3 (citing In re Nat’l Football League Players Concussion Injury Litig., 775 F.3d at

582-83). First, under Rule 23(a), Plaintiff must demonstrate that: “(1) the class is so numerous

that joinder of all members is impracticable; (2) there are questions of law or fact common to the

class; (3) the claims or defenses of the representative parties are typical of the claims or defenses

of the class; and (4) the representative parties will fairly and adequately protect the interests of the




                                                   5
         Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 6 of 18



class.” These requirements are generally termed numerosity, commonality, typicality, and

adequacy of representation.

       Next, Rule 23(b)(3), under which Plaintiff now seeks class certification, requires that

Plaintiff show that “questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

       Lastly, after conducting the Rule 23(a) and (b)(3) analysis, the Court then determines

whether the class is readily and currently ascertainable. Marcus v. BMW of North America, LLC,

687 F.3d, 583, 592-93 (3d Cir. 2012).

               1.      Rule 23(a) Factors

                       a.      Numerosity

       The proposed Settlement Class satisfies Rule 23(a)’s numerosity requirement. “No

minimum number of plaintiffs is required to maintain a suit as a class action, but generally if the

named plaintiff demonstrates that the potential number of plaintiffs exceeds 40, the first prong of

Rule 23(a) has been met.” Stewart v. Abraham, 275 F.3d 220, 226-27 (3d Cir. 2001). Rule

23(a)(1) requires only that a Plaintiff provide the Court with enough information so that it may

determine whether the numerosity prong is satisfied. Marcus, 687 F.3d at 596 (“a plaintiff must

show sufficient circumstantial evidence . . . to allow a district court to make a factual finding.”)

       Here, records show that Defendant sold approximately 30,000 Class vehicles within the

United States, so it is estimated that there are about that many potential Class members. (Pl.’s Br.

11). Accordingly, although the Class excludes certain individuals affiliated with Defendant, the

Court finds that the numerosity requirement is satisfied, and that joinder of all members is

impracticable. (Pl’s Br. 6 (noting that the Class excludes, inter alia, Defendant’s affiliates,



                                                  6
         Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 7 of 18



employees, suppliers, officers, directors, attorneys, agents, insurers, and dealers, as well as all

persons who previously released any claims encompassed in the Settlement.)).

                        b.       Commonality

        The proposed Settlement Class satisfies Rule 23(a)’s commonality requirement. Rule

23(a)(2) requires that Plaintiff demonstrate the existence of “questions of law or fact common to

the class.” Fed. R. Civ. P. 23(a)(2). Thus, class “claims must depend upon a common contention

. . . of such a nature that it is capable of class-wide resolution—which means that determination of

its truth or falsity will resolve an issue that is central to the validity of each one of the claims in

one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). If Plaintiff shares a single

common question of law or fact with the prospective class, this will satisfy the requirement of

Rule 23(a)(2). See id. at 359.

        In the context of an allegedly defective automobile, courts in the Third Circuit routinely

find the commonality element to be satisfied when a plaintiff asserts that a defendant’s vehicle has

a defective part. See, e.g., Marcus, 687 F.3d at 597 (finding the commonality requirement

satisfied where a plaintiff sought “to offer evidence about, among other things, whether

Bridgestone RFTs are ‘defective,’ whether the defendants had a duty to disclose those defects, and

whether the defendants did in fact fail to disclose those defects. . . . These issues of fact and law

(or some subset of them) apply to each of [Plaintiff’s] causes of actions . . . and are issues

common to all class members.”); Martin v. Ford Motor Co., 292 F.R.D. 252, 267 (E.D. Pa. 2013)

(“Proving the Benteler Axle was defective is a factual question central to each of Plaintiff’s

claims—breach of express and implied warranty, consumer protection violations, and unjust

enrichment.”).




                                                    7
             Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 8 of 18



        Here, Plaintiff maintains that there are several questions of law and fact common to

Plaintiff and prospective Class members. The Court agrees. Plaintiff alleges that the Smart Trunk

feature of Class vehicles is defective because the trunk does not open fully when the “hands-free”

feature is used. (Pl.’s Br. 13). Specifically, Plaintiff asserts that Class vehicles have a defect in

their torsion bars which cause the trunk to fail to fully open, and that repairs performed on these

vehicles have not fixed the problem. (Id.). Plaintiff further asserts that the Class vehicles are all

subject to the same express warranty. (Id.). Because the issues of whether the Smart Trunk

feature is defective and breaches Defendant’s express warranty are common to both Plaintiff and

prospective Class members, the Court finds that Rule 23(a)(2)’s commonality requirement is

satisfied.

                       c.      Typicality

        Plaintiff’s claims satisfy Rule 23(a)’s typicality requirement. Rule 23(a)(3) requires that

Plaintiff’s claims be “typical” of the claims of the class. Fed. R. Civ. P. 23(a)(3). The Court’s

typicality inquiry is “intended to assess whether the action can be efficiently maintained as a class

and whether the named plaintiffs have incentives that align with those of absent class members so

as to assure that the absentees’ interests will be fairly represented.” Baby Neal v. Casey, 43 F.3d

48, 57 (3d Cir. 1994). The typicality prong is satisfied where the representative plaintiff’s claims

arise from the same alleged wrongful conduct of the defendant as do those of other class

members. In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 532 (3d Cir. 2004).

        When conducting the typicality analysis, the Third Circuit instructs that district courts

must “consider the attributes of the plaintiff, the class as a whole, and the similarity between the

plaintiff and the class.” Marcus, 687 F.3d at 598. Specifically, they must focus on the factual and

legal similarities between the claims of the class representative and those of the class and whether



                                                  8
          Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 9 of 18



the interests and incentives of the representative are sufficiently aligned with those of the class.

Id.

         Here, Plaintiff asserts that his claims satisfy the typicality prong because both he and

prospective Class members experienced the same defect of the Smart Trunk feature, and their

vehicles were all subject to the same warranties. (Pl.’s Br. 14). Because each prospective Class

member was allegedly harmed by a common course of conduct, Plaintiff’s claims are both

factually and legally similar to those of the Class, and the typicality prong is therefore satisfied.

                        d.      Adequacy of Representation

         Plaintiff satisfies Rule 23(a)’s requirement that the named plaintiff adequately represent

the interests of the Class. Rule 23(a)(4) requires that Plaintiff “fairly and adequately protect the

interests of the class.” Fed. R. Civ. P. 23(a)(4). This requirement helps to ensure that the named

plaintiff and the class he seeks to represent do not have any conflicts of interest. Amchem

Products v. Windsor, 521 U.S.591, 625 (1997). The Court first determines whether Plaintiff’s

counsel is appropriately qualified to represent the class, and next assesses whether any conflicts of

interest exist. In re Prudential Ins. Co. of Am. Sales Practice Litig., 148 F.3d 283, 312 (3d Cir.

1998).

         Here, Plaintiff maintains that the adequacy requirement is satisfied. First, he asserts that

his counsel “are highly qualified and experienced class action litigators familiar with the factual

and legal issues involved [in the case].” (Pl.’s Br. 14). The Court agrees. Proposed Class

counsel, James C. Shah and Natalie Finkelman Bennet of Shepherd, Finkelman, Miller & Shah,

LLP; Noah Axler and Marc A. Goldrich of Axler Goldrich LLC; and Robert P. Cocco of Robert

Cocco, P.C., have submitted resumes to the Court which show that counsel have extensive

experience handling multiple class actions and other complex civil matters. See generally



                                                   9
           Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 10 of 18



(Declaration of Natalie Finkelman Bennett Exs. 2-4, ECF Nos. 42-4, 42-5, 42-6). In addition,

counsel took part in extensive negotiations through a neutral mediator which resulted in the

proposed settlement. The Court therefore concludes that Plaintiff’s counsel is well qualified to

represent the Class.

       Next, Plaintiff alleges that his interests are aligned with those of other class members, as

both he “and the Class he seeks to represent share common interests with respect to seeking

compensation for the alleged defects with the Class vehicles[,]” and that by proving his own

claims, Plaintiff will help to prove the claims of other Class members. (Id.). The Court similarly

believes that Plaintiff’s interests are aligned with those of the of other Class members. Both

Plaintiff and the absent Class members have an equal interest in the relief offered by the

Settlement Agreement. In addition, the claims of Plaintiff and other Class members all arise from

the same conduct, and they seek the same remedies. 2 The Court therefore finds that there are no

conflicts of interest between the Plaintiff and the Class that warrant a denial of class certification.



       2
          While Class members who had a documented complaint about the Smart Trunk prior to
the Settlement Agreement are eligible for compensation that is not available to all Class members,
the Court does not find this creates a “fundamental” intra-class conflict between those who have
already lodged a complaint and those who have not. Dewey v. Volkswagen Aktiengesellschaft,
681 F.3d 170, 184 (3d Cir. 2012) (citing Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181,
1189 (11th Cir. 2003) (“Significantly, the existence of minor conflicts alone will not defeat a
party’s claim to class certification: the conflict must be a ‘fundamental’ one going to the specific
issues in controversy.”)). It is not clear from Plaintiff’s Brief that he has already lodged a
complaint with Defendant. If he has, however, the Court does not find that this fact renders him
an inadequate Class representative.

        “An intra-class conflict will not necessarily prevent certification if the settlement
agreement contains sufficient structural protections to ensure that the interests of the class will be
adequately represented despite the conflict.” Amchem, 521 U.S. at 627. Here, any class member
who has already lodged a complaint and can be thought of as a “past” claimant maintains an
interest in the relief granted to “future” claimants, as it is that relief which will ultimately address
the issue with the Smart Trunk (the repair of a defective torsion bar), and for which the “past”
claimant is similarly eligible. See Dewey, 681 F.3d at 185-86 (finding that the alignment of
interests of car owners with leaky sunroofs was not problematic because a “class member who has
                                                  10
         Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 11 of 18



        Accordingly, the Court finds Plaintiff has satisfied the Rule 23(a) factors for preliminary

class certification.

                2.     Rule 23(b)(3) Factors

        In addition to meeting the requirements of Rule 23(a), a class representative must show

that his claim falls into at least one of the categories found in Rule 23(b). Here, Plaintiff brings

his claim under Rule 23(b)(3), which requires that “the court finds questions of law or fact

common to class members predominate over any questions affecting only individual members,

and that a class action is superior to other available methods for fairly and efficiently adjudicating

the controversy.” Fed. R. Civ. P. 23(b)(3).

                       a.      Predominance

        The predominance inquiry focuses “on whether the defendant’s conduct was common as to

all of the class members, and whether all of the class members were harmed by the defendant’s

conduct.” Sullivan v. DB Invs., Inc., 667 F.3d 273, 298 (3d Cir. 2011); see also Amchem, 521

U.S. at 624 (stating that the predominance inquiry “tests whether proposed classes are sufficiently

cohesive to warrant adjudication by representation.”). The Rule 23(b)(3) predominance

requirement incorporates Rule 23(a)’s commonality requirement, and the Court “analyze[s] the

two factors together, with particular focus on the predominance requirement.” In re Warfarin

Sodium Antitrust Litig., 391 F.3d at 528 (citations omitted). Where the Court finds that liability

depends on the conduct of the defendant, and not on that of individual class members, Rule

23(b)(3)’s predominance requirement is satisfied. Id. at 528-29 (finding the predominance

requirement satisfied where “liability depends on the conduct of DuPont, and . . . does not depend

already suffered leakage, and is thus a ‘past’ claimant, can continue to suffer leakage into the
future to the same extent as a future claimant, and can continue to make future claims. As such,
past claimants also have an incentive to protect the ability of class members to make claims for
future damage.”).

                                                 11
        Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 12 of 18



on the conduct of individual class members. . . . DuPont’s alleged deceptive conduct arose from a

broad-based, national campaign conducted by and directed from corporate headquarters, and

individual reliance on the misrepresentations was irrelevant to liability.”).

       Plaintiff asserts that Defendant’s conduct was common to all Class members, as Class

vehicles have similarly defective trunks, Defendant issued the same warranties on these vehicles,

and Class members were similarly harmed by Defendant’s conduct. (Pl.’s Br. 15). The Court

agrees that Plaintiff satisfies the predominance requirement. The conduct at issue here is that of

Defendant, and not that of individual Class members. Therefore, there are questions of law and

fact common to the settlement Class, and these questions predominate over individual ones with

respect to Defendant’s liability. As a result, the Court finds that a class action is the most efficient

manner to adjudicate Class members’ claims.

                       b.      Superiority

       The superiority inquiry “asks the court to balance, in terms of fairness and efficiency, the

merits of a class action against those of alternative available methods of adjudication[,]” such as

joinder or individual trials. Id. at 533-34 (internal citations and quotation marks omitted). When

assessing superiority in the context of a “settlement-only class certification, a district court need

not inquire whether the case, if tried, would present intractable management problems, for the

proposal is that there be no trial.” Amchem, 521 U.S. at 624 (internal citation omitted). If “each

consumer has a very small claim in relation to the cost of prosecuting a lawsuit . . . a class action

facilitates spreading of the litigation costs among the numerous injured parties and encourages

private enforcement of the statutes[,]” which favors a finding of superiority. See In re Warfarin

Sodium Antitrust Litig., 391 F.3d at 534.




                                                  12
        Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 13 of 18



       Plaintiff asserts that class adjudication of his claims is “superior to individual trials, and

joinder of all Class members is impracticable.” (Pl.’s Br. 15). He further argues that without

class certification, members of the proposed settlement Class “would go uncompensated because

they would lack adequate monetary incentives to pursue their claims individually[,]” and that

individual lawsuits would impose a heavy burden on the courts. (Id. at 16). The Court agrees that

resolution of these claims as a class action is superior to individual lawsuits because it promotes

efficiency. Similarly, because the individual claims are small in relation to the costs of litigating

them, without the class action mechanism, individual plaintiffs would likely lack an incentive to

pursue their claims. In addition, because this is a nationwide Class, there is a risk of inconsistent

findings of liability were the claims to be litigated in multiple forums. The Court therefore finds

that Plaintiff has satisfied the requirements of Rule 23(b)(3).

               3.      Ascertainability

       The Court finds that the proposed Class is ascertainable. “A plaintiff seeking certification

of a Rule 23(b)(3) class must prove by a preponderance of the evidence that the class is

ascertainable.” Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d Cir. 2015). The ascertainability

inquiry requires a plaintiff to show both that: “(1) the class is defined with reference to objective

criteria; and (2) there is a reliable and administratively feasible mechanism for determining

whether putative class members fall within the class definition.” Id. (internal quotation marks and

citations omitted). It requires only that the plaintiff “show that class members can be identified”;

it does not ask that the plaintiff affirmatively identify them. Id. at 165.

       Here, the class is defined with reference to objective criteria. Based on documents

produced during discovery, Defendant sold approximately 30,000 Class vehicles within the

United States. (Pl.’s Br. 11). Therefore, the Court finds that the putative class is ascertainable



                                                  13
        Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 14 of 18



because current owners of Class vehicles can be readily identified using Vehicle Identification

Numbers.

       Accordingly, for the above reasons, I conclude the settlement Class preliminarily satisfies

Rules 23(a) and (b)(3). Thus, preliminary certification is proper.

       B.      Whether the Proposed Settlement is Fair

       The Court next determines whether the settlement is “fair, reasonable, and adequate.” In

Re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d at 316-17; see also Fed.

R. Civ. P. 23(e)(2). “In deciding whether to grant preliminary approval of a proposed class action

settlement, the court is required to determine only whether ‘the proposed settlement discloses

grounds to doubt its fairness or other obvious deficiencies such as unduly preferential treatment of

class representatives or segments of the class, or excessive compensation of attorneys, and

whether it appears to fall within the range of possible approval.’” Silvis, 2018 WL 1010812, at *6

(quoting In re Nat’l Football League Players’ Concussion Injury Litig., 301 F.R.D. 191, 198 (E.D.

Pa. 2014)); see also In re GMC Pick-Up Truck Fuel Tank Prods. Liab. Litig., 55 F.3d 768, 785

(3d Cir. 1995) (citation omitted) (stating that an initial presumption of fairness is established

“when the [C]ourt finds that: (1) the negotiations occurred at arm’s length; (2) there was sufficient

discovery; [and] (3) the proponents of the settlement are experienced in similar litigation[.]”).

       If there is a conceivable basis for presuming that the standard applied for final approval

under Rule 23 will be satisfied, a settlement is deemed to fall within the range of possible

approval. Silvis, 2018 WL 1010812 at *6; see also Hanrahan v. Britt, 174 F.R.D. 356, 366 (E.D.

Pa. 1997) (“A presumption of correctness is said to attach to a class settlement reached in arms-

length negotiations between experienced, capable counsel after meaningful discovery.”) “The




                                                 14
         Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 15 of 18



decision of whether to approve a proposed settlement of a class action is left to the sound

discretion of the district court.” Girsh v. Jepson, 521 F.2d 153, 156 (3d Cir. 1975).

        The Court concludes that the proposed Settlement is fair, reasonable, and adequate. First,

the parties’ negotiations occurred at arm’s length and followed two mediation sessions. (Pl.’s Br.

5). Second, the parties have engaged in sufficient discovery. Plaintiff’s counsel investigated the

facts underlying his claims prior to the filing of his complaint. (Id. at 19). After Defendant’s

Motion to Dismiss was denied, experts were retained and the parties began to engage in discovery,

and confirmatory discovery commenced once the parties were in the process of negotiating

settlement. (Id.). Third, proposed Class counsel have extensive experience handling similar class

action litigation, and they therefore appreciate the potential risks and benefits that settlement

presents. See generally (Declaration of Natalie Finkelman Bennett Exs. 2-4). The Court finds

that, on its face, the Settlement Agreement does not disclose grounds to doubt its fairness, and that

it therefore appears proper under Rule 23(e)(2), as it is fair, reasonable, and adequate.

        C.      The Propriety of the Notices

        “In the class action context, the district court obtains personal jurisdiction over the

absentee class members by providing proper notice of the impending class action and providing

the absentees with the opportunity to be heard or the opportunity to exclude themselves from the

class.” Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 811-12 (1985). Rule 23(c)(2)(B) provides

that class members must receive the “best notice that is practicable under the circumstances,

including individual notice to all members who can be identified through reasonable efforts.”

Fed. R. Civ. P. 23(c)(2)(B). The Rule dictates that such notice must clearly state: (1) the nature of

the action; (2) the definition of the certified class; (3) the class claims, issues, or defenses; (4) that

a class member has the right to enter an appearance through an attorney; (5) that class members



                                                   15
        Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 16 of 18



have the right to be excluded from the class; (6) the terms for requesting exclusion; and (7) the

binding effect of a class judgment on members. Id.

       Rule 23(e) similarly requires that all members of the class be notified of the terms of a

proposed settlement. Fed. R. Civ. P. 23(e)(1). “The Rule 23(e) notice is designed to summarize

the litigation and the settlement and to apprise class members of the right and opportunity to

inspect the complete settlement documents, papers, and pleadings filed in the litigation.” In re

Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 148 F.3d at 327. (internal quotation

marks and citation omitted). “The combination of reasonable notice, the opportunity to be heard

and the opportunity to withdraw from the class satisfy the due process requirements of the Fifth

Amendment.” Id. at 306.

       The Court finds that both the proposed methods for providing notice, as well as the content

of said notices, meet the requirements for approval. The parties propose that Defendant’s

Consumer Affairs Division serves as Settlement Administrator, and in this role, be tasked with

mailing individual direct notice to each Class member. (Pl.’s Br. 24). In addition, the Settlement

Administrator will publish notice on a dedicated website. (Id.). These methods are more than

sufficient and satisfy the requirements of Rule 23(c)(2)(B). See In re Prudential Ins. Co. Am.

Sales Practice Litig. Agent Actions, 148 F.3d at 327 (stating that “[p]roviding individual notice to

. . . class members is a daunting task, and no doubt an expensive one . . . [and that] the

combination of individual and publication notice . . . greatly increase[s] the possibility that

Prudential will ultimately compensate a greater number of injured policyholders than would

otherwise have been possible.”); see also Fed. R. Civ. P. 23(c)(2)(B) (expressing a preference for

individual notice when possible).




                                                 16
        Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 17 of 18



       The proposed content of the notices similarly meets the requirements of Rule 23 and due

process. Plaintiff summarizes the content of the notice:

       The proposed Long Form Notice is written in plain English and describes: (1) the
       nature of the claims in the case; (2) a description of the Settlement Class; (3) a
       description of the Settlement and the relief to be provided; (4) the consequences of
       opting out or remaining in the Class; and (5) how to get more information from this
       Court about the Settlement, the parties involved and the procedures to follow to
       object or opt out. The Notice also includes the deadline to object to or opt out of
       the Settlement, and the date of the Final Approval Hearing. The Notice also states
       that Class members can enter an appearance through counsel if desired. Finally,
       the Notice states how to get information about making a claim and the applicable
       deadlines for submitting a claim. Accordingly, the contents of the Notice meet all
       requirements and fully apprises Class members of their options.

(Pl.’s Br. 25 (internal citations omitted)). Plaintiff further explains that Defendant will bear the

cost of providing notice. (Id.). The Court has reviewed the notice and concludes that it plainly

explains the Settlement and the procedures for opting out. (Notices, Ex. B. to Ex. 1 of

Declaration of Natalie Finkelman Bennet, ECF No. 42-3).

       Accordingly, the Court finds that the proposed notice program satisfies Rule 23(c)(2)(B)

and (e)(1), as well as due process requirements.

       D.      Appointment of Counsel

       Rule 23(c)(1)(B) states that an order certifying a class action must also “appoint class

counsel under Rule 23(g).” Rule 23(g) provides that “a court that certifies a class must appoint

class counsel.” Fed. R. Civ. P. 23(g)(1). “Thus, under the plain language of the rule, a district

court’s decision to certify a class must precede the appointment of class counsel.” Sheinberg v.

Sorenson, 606 F.3d 130, 132 (3d Cir. 2010) (emphasis in original). In appointing class counsel,

the Court considers counsels’: (1) efforts to identify or investigate potential claims in the action;

(2) experience in handling class actions, other complex litigation, and the types of claims asserted

in the action; (3) knowledge of the applicable law; and (4) ability to commit the necessary



                                                 17
        Case 2:16-cv-05150-CDJ Document 47 Filed 08/07/19 Page 18 of 18



resources to representing the class. Fed. R. Civ. P. 23(g)(1)(A)(i)-(iv). A court must also ensure

that class counsel will “fairly and adequately represent the interests of the class.” Fed. R. Civ. P.

23(g)(4).

       After reviewing the Motion and attachments, the Court concludes that counsels’ work on

the case thus far provides a substantial basis for finding that they satisfy the criteria of Rule 23(g),

and are therefore well-qualified to serve as Class counsel. Counsel has spent significant time

investigating Class members’ claims. (Pl.’s Br. 19). Likewise, they are experienced and

knowledgeable, and have the resources necessary to represent the class. See generally

(Declaration of Natalie Finkelman Bennett Exs. 2-4). Therefore, the Court finds that James C.

Shah and Natalie Finkelman Bennet of Shepherd, Finkelman, Miller & Shah, LLP; Noah Axler

and Marc A. Goldrich of Axler Goldrich LLC; and Robert P. Cocco of Robert Cocco, P.C. should

be appointed as Class counsel.



IV.    CONCLUSION

       The Court finds that the requirements of Rules 23(a) and (b)(3) have been met. It further

finds that the ascertainability requirement is met, and that preliminary certification of the

Settlement Class appears proper. Moreover, the terms in the Settlement Agreement, as well as the

forms of notice, appear fair, reasonable and adequate. As a result, the Court will grant Plaintiff’s

Motion for preliminary approval of the Settlement Agreement, and appoint Class counsel.

       An appropriate order follows.

                                                       BY THE COURT:


                                                          /s/ Lynne A. Sitarski                 .
                                                       LYNNE A. SITARSKI
                                                       United States Magistrate Judge

                                                  18
